,.




            OFFICE    OF THE AlTORNEY  GENERAL             OF TEXAS
                                AUSTIN, llv



                                                    PobrlaarY lo*   1939

Hon. Brad xnrt1s;l
uaistant   crlaln8l         Ustrlct    Attorney
I*CLannan county
daoo, Ter;rs
Deer sir8




aynoAy3ioua rith      tha r                                                .




                                                     1 Frooedure,    annsat-

                                         shall    be rrllowod   , . .*




      oaAmj;aAae,          lop a dlo   or by rsllmw      73$ a all~.~
             Aa far a8 oan bo det6rminrd,             Seotiar!
                                                             9 si Xrtlele
lO65 ha8 not bean con8tmaodby thr court8 of thlrrstate par-
taining tc your Quaatlon.
%a.    Bred Xartloy,   Pebruary     10,   1939,   Pa&o 2




             XB la nuraury        t8 &tolmlAe      tha loglalAtiv*   la-
t@At   irr all-      the tat   Qmt of par  qaaatlcul 88’ to
alleag8    allowed whom two or iam0 uoh prlammn      ara eon-
reyad kr the same trip.      AttUltiOA b 0aU.d  to. L.&aAeta
of tha 2&h La&a&turo,        1895,  4t  rhlch   tiao    OPT pr8sMt
Ma. 9 of nrtlcla    1065, aboro quoted, w8a added.             Prior
thermto, no pr~~lalon    exlated   ~uthorl.xlng      thr ,Pilaage tee8
in ahdolpermor   06808.
..




     .